 Case: 4:20-cv-01096-SRC Doc. #: 86 Filed: 06/29/21 Page: 1 of 12 PageID #: 617




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 CASSIE GREEN,                                   )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )              Case No.: 4:20-cv-01096-SRC
                                                 )
 AMERICOLLECT, INC. et al.,                      )
                                                 )
                Defendants,                      )
                                                 )


                                    Memorandum and Order

       Plaintiff Cassie Green disputed the accuracy of an Americollect tradeline appearing on

her credit report with an unspecified party sometime before February 17, 2020. Defendant

Americollect, Inc. reported the dispute to the credit reporting agencies and Green’s credit report

included an “account in dispute” notation next to the Americollect tradeline. Green later decided

that she no longer disputed the tradeline and sent a letter to Equifax requesting that the “account

in dispute” notation appearing on her credit report be removed. Americollect did not remove the

notation, and Green seeks to hold Americollect liable for failing to update her credit report to

reflect that she no longer disputed the debt. Americollect maintains that its failure to remove the

notation following Green’s so-called “dispute of the dispute” did not violate either the Fair

Credit Reporting Act or the Fair Debt Collection Practices Act.

I.     Background

       “Congress enacted FCRA in 1970 to ensure fair and accurate credit reporting, promote

efficiency in the banking system, and protect consumer privacy.” Safeco Ins. Co. of Am. v.

Burr, 551 U.S. 47, 52 (2007) (citations omitted). To accomplish these goals, the FCRA “places



                                                 1
Case: 4:20-cv-01096-SRC Doc. #: 86 Filed: 06/29/21 Page: 2 of 12 PageID #: 618




responsibilities on both consumer reporting agencies and furnishers of information . . . .” McIvor

v. Credit Control Servs., Inc., 773 F.3d 909, 915 (8th Cir. 2014) (citing 15 U.S.C. §§ 1681i,

1681s–2.). As relevant here, when a consumer disputes the accuracy or completeness of

information appearing on her credit report directly to a credit reporting agency, the agency,

within 30 days, must “conduct a reasonable reinvestigation to determine whether the disputed

information is inaccurate and record the current status of the disputed information, or delete the

item from the file” if it is “found to be inaccurate, incomplete, or cannot be verified.” 15 U.S.C.

§ 1681i(a)(1)(A), (5)(A); see also McIvor, 773 F.3d at 915. If, after receiving this dispute from

the consumer, the credit reporting agency contacts the “furnisher of information” as part of this

reinvestigation process, the furnisher must “conduct an investigation with respect to the disputed

information” and report the results to the credit reporting agency. 15 U.S.C. § 1681s-2(b); see

also McIvor, 773 F.3d at 915. Consumers may bring claims for negligent or willful violations of

these investigative obligations. 15 U.S.C. §§ 1681n, 1681o; McIvor, 773 F.3d at 915.

          Green filed suit against numerous parties, including Americollect, for purportedly

violating the FCRA and FDCPA. Doc. 1. In her first-amended complaint, Green asserts three

counts against Americollect: 1) negligent violation of 15 U.S.C § 1681s-2(b) of the FCRA; 2)

willful violation of 15 U.S.C § 1681s-2(b) of the FCRA; and 3) violation of 15 U.S.C § 1692(e)

of the FDCPA. Doc. 46 at ¶¶ 22-33, 110-16. After answering the amended complaint, Doc. 55,

Americollect filed a motion for judgment on the pleadings. Doc. 67. With Green having filed

her opposition, Doc. 70, and Americollect filing its reply, Doc. 73, the motion is now ripe for

review.




                                                  2
 Case: 4:20-cv-01096-SRC Doc. #: 86 Filed: 06/29/21 Page: 3 of 12 PageID #: 619




II.       Standard

          Rule 12(c) of the Federal Rules of Civil Procedure provides that after the pleadings are

closed, a party may move for judgment on the pleadings. A motion under Rule 12(c) is

determined by the same standards applied to a motion under Rule 12(b)(6). Ginsburg v. InBev

NV/SA, 623 F.3d 1229, 1233 n.3 (8th Cir. 2010). To survive a motion to dismiss pursuant to

Rule 12(b)(6) for failure to state a claim upon which relief can be granted, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). A plaintiff need not provide specific facts in support of his allegations,

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam), but “must include sufficient factual

information to provide the ‘grounds’ on which the claim rests, and to raise a right to relief above

a speculative level.” Schaaf v. Residential Funding Corp., 517 F.3d 544, 549 (8th Cir. 2008)

(citing Twombly, 550 U.S. at 555 & n.3). This obligation requires a plaintiff to plead “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Twombly, 550 U.S. at 555. A complaint “must contain either direct or inferential

allegations respecting all the material elements necessary to sustain recovery under some viable

legal theory.” Id. at 562 (quoted case omitted). This standard “simply calls for enough fact to

raise a reasonable expectation that discovery will reveal evidence of [the claim or element].” Id.

at 556.

          On a motion to dismiss, the court accepts as true all of the factual allegations contained in

the complaint, even if it appears that “actual proof of those facts is improbable,” id. at 556, and

reviews the complaint to determine whether its allegations show that the pleader is entitled to

relief. Id. at 550 U.S. at 555–56; Fed. R. Civ. P. 8(a)(2). The principle that a court must accept



                                                    3
 Case: 4:20-cv-01096-SRC Doc. #: 86 Filed: 06/29/21 Page: 4 of 12 PageID #: 620




as true all of the allegations contained in a complaint does not apply to legal conclusions,

however. Iqbal, 556 U.S. at 678 (stating “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice”). Although legal conclusions

can provide the framework for a complaint, the pleader must support them with factual

allegations. Id. at 679. The court reviews the plausibility of the plaintiff’s claim “as a whole, not

the plausibility of each individual allegation.” Zoltek Corp. v. Structural Polymer Group, 592

F.3d 893, 896 n.4 (8th Cir. 2010).

       “When considering a motion for judgment on the pleadings (or a motion to dismiss under

Fed. R. Civ. P. 12(b)(6)), the court generally must ignore materials outside the pleadings, but it

may consider some materials that are part of the public record or do not contradict the complaint

as well as materials that are necessarily embraced by the pleadings.” Porous Media Corp. v. Pall

Corp., 186 F.3d 1077, 1079 (8th Cir. 1999) (internal citations omitted); see also Cent.

Telecommunications, Inc. v. City of Jefferson City, Mo., 589 F. Supp. 85, 91 (W.D. Mo. 1984)

(“The scope of a court’s inquiry on a Rule 12(b)(6) motion is limited to the pleadings.”).

III.   Allegations

       Green obtained her Equifax credit disclosure on February 17, 2020 and noticed the

Americollect tradeline reporting a notation of “account[] in dispute.” Doc. 46 at ¶ 12. Green no

longer disputes the Americollect tradeline and submitted a letter to Equifax on March 24, 2020

requesting that the notation of “accounts in dispute” be removed. Id. at ¶¶ 11, 13. Equifax

forwarded this letter to Americollect and Americollect received the letter. Id. at ¶ 14. After not

receiving any investigation results from Equifax, Green obtained her credit disclosure on April




                                                 4
    Case: 4:20-cv-01096-SRC Doc. #: 86 Filed: 06/29/21 Page: 5 of 12 PageID #: 621




28, 2020,1 which showed Americollect “failed or refused to remove the notation of ‘accounts in

dispute.’” Id. at ¶ 15.

         In Count I, Green alleges that Americollect violated 15 U.S.C § 1681s-2(b) of the FCRA

by negligently failing to conduct a proper investigation of her dispute “[a]fter being informed by

Equifax of [her] consumer dispute of the erroneous notation.” Id. at ¶ 23. Green further alleges

that “Americollect negligently failed to review all relevant information available to it and

provided by Equifax in conducting its reinvestigation as required by 15 U.S.C. § 1681s-2(b) and

failed to direct Equifax to . . . remove the notation of ‘account in dispute.”’ Id. at ¶ 24.

Green alleges that Americollect’s failure to perform its duties under the FCRA caused her to

suffer “damages, mental anguish, suffering, humiliation, and embarrassment.” Id. at ¶ 26. In

Count II, Green alleges that Americollect’s purported violations of the FCRA were willful. Id. at

¶¶ 29-33. Lastly, in Count XV, Green alleges that Americollect violated 15 U.S.C § 1692(e) of

the FDCPA by reporting information that it knew to be false. Id. at ¶¶ 110-116.

IV.      Discussion

         A.       FCRA claims

         The motion turns on the possibility of a furnisher having conflicting duties under the

FCRA. On the one hand, if a consumer directly notifies the furnisher that the consumer disputes

a debt, the furnisher must report to the credit reporting agencies notice of the dispute. 15 U.S.C.

§ 1681s–2(a)(3). On the other, if a credit reporting agency notifies the furnisher that a consumer

disputes a debt, the furnisher must investigate; if the furnisher’s investigation reveals either the

legitimacy of the consumer’s dispute or that the legitimacy of the dispute cannot be verified, the

furnisher must modify, delete, or permanently block reporting of the disputed debt. Id. at §


1
 In her opposition, Green notes that her first-amended complaint “mistakenly lists April 28, 2020 as the date of the
credit report instead of May 6, 2020.” Doc. 70 at p. 3 n.1. The Court grants Green leave to amend.

                                                          5
Case: 4:20-cv-01096-SRC Doc. #: 86 Filed: 06/29/21 Page: 6 of 12 PageID #: 622




1681s–2(b). In other words, if a consumer disputes a debt, the FCRA requires the furnisher to

report it as disputed, but a furnisher’s own investigation may trigger a duty to delete the

reporting of the debt. The question therefore becomes which duty takes precedence.

       While the resolution of these conflicting duties may ultimately decide the outcome of this

case, the Court cannot reach that question at this stage because Green’s allegations only triggered

the duties imposed by section 1681s–2(b). Green never alleges that she directly disputed the

accuracy of her Americollect tradeline with Americollect, and thus the duties imposed by section

1681s-2(a)(3) were not triggered by Green’s complaint. Accordingly, with section 1681s-2(a)(3)

not at issue at this stage of the case, the question simply becomes whether Green pleaded

sufficient allegations to state a claim under section 1681s-2(b).

       As stated above, the FCRA imposes duties on furnishers upon receiving notice of a

dispute, see 15 U.S.C. § 1681s-2(b), and authorizes consumers to bring claims for willful or

negligent failures to comply with the investigative requirements of section 1681s-2(b). Id. at §§

1681n, 1681o; McIvor, 773 F.3d at 915; see also Mendes v. JH Portfolio Debt Equities, 2019

WL 4860660, at *4 (E.D. Mo. Oct. 2, 2019). Under section 1681s-2(b), after receiving notice

“of a dispute with regard to the completeness or accuracy of any information provided by a

person to a consumer reporting agency,” furnishers must:

       (A) conduct an investigation with respect to the disputed information;

       (B) review all relevant information provided by the consumer reporting agency pursuant
           to section 1681i(a)(2) of this title;

       (C) report the results of the investigation to the consumer reporting agency;

       (D) if the investigation finds that the information is incomplete or inaccurate, report those
           results to all other consumer reporting agencies to which the person furnished the
           information and that compile and maintain files on consumers on a nationwide basis;
           and



                                                 6
Case: 4:20-cv-01096-SRC Doc. #: 86 Filed: 06/29/21 Page: 7 of 12 PageID #: 623




       (E) if an item of information disputed by a consumer is found to be inaccurate or
           incomplete or cannot be verified after any reinvestigation under paragraph (1), for
           purposes of reporting to a consumer reporting agency only, as appropriate, based on
           the results of the reinvestigation promptly—

               (i) modify that item of information;

               (ii) delete that item of information; or

               (iii) permanently block the reporting of that item of information.

Id. at § 1681s-2(b)(1). The furnisher’s investigation generally must be completed no later than

30 days after the credit reporting agency received the consumer’s dispute. Id. at § 1681s-2(b)(2);

see also § 1681i(a)(1). The investigative duties of “a furnisher of credit information under 15

U.S.C. § 1681s-2(b) are triggered by notice that its information is being disputed from a CRA,

not from the consumer.” Anderson v. EMC Mortg. Corp., 631 F.3d 905, 907 (8th Cir. 2011)

(citing 15 U.S.C. § 1681i(a)(2); Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1154 (9th

Cir. 2009)).

       Here, Green alleges that she sent a letter to Equifax requesting the “account in dispute”

notation on her Americollect account be removed. Doc. 46 at ¶¶ 12, 13. Equifax sent this dispute

to Americollect, id. at ¶ 14, thus triggering Americollect’s investigative duties under section

1681s-2(b). Anderson, 631 F.3d at 907. Green further alleges that Americollect failed to conduct

a proper investigation because it “negligently failed to review all relevant information available to

it and provided by Equifax in conducting its reinvestigation as required by 15 U.S.C. § 1681s-2(b)

and failed to direct Equifax to . . . remove the notation of ‘account in dispute.”’ Id. at ¶ 24.

Lastly, Green alleges she suffered damages due to Americollect’s violations. Id. at ¶ 26. Based

on these allegations, the Court finds that Green sufficiently alleged a claim under section 1681s-

2(b). See Harris v. Equifax Info. Servs., LLC, No. 20-cv-1770, 2020 WL 6545977 (M.D. Fla. Nov.

6, 2020).


                                                  7
Case: 4:20-cv-01096-SRC Doc. #: 86 Filed: 06/29/21 Page: 8 of 12 PageID #: 624




       Americollect argues that it cannot be liable under the FCRA based on Green’s allegations

because it had no new information to “reasonably investigate.” Doc. 68 at p. 7. Americollect

cites Roth v. Equifax Info. Servs., LLC, 2:16-cv-04325 JWS, 2017 WL 2181758 (D. Ariz. May

17, 2017) for support in its reply brief, Doc. 73 at p. 3, which found that the furnisher “had

nothing to investigate upon receipt of the notice from Equifax” and that any investigation into

the furnisher’s files regarding the plaintiff’s account would have simply revealed that the account

remained in dispute. 2017 WL 2181758, at *3. Roth’s findings run counter to a furnisher’s

duties under the FCRA, which include “review[ing] all relevant information provided by the

consumer reporting agency . . . .” § 1681s-2(b)(1)(B). Moreover, the determination of

“[w]hether a defendant's investigation is reasonable [under section 1681s-2(b)] is a factual

question normally reserved for trial[,]” Westra v. Credit Control of Pinellas, 409 F.3d 825, 827

(7th Cir. 2005), and the reasonableness of an investigation will depend on the information the

furnisher receives from the credit reporting agencies concerning the nature of the consumer’s

dispute. Edeh v. Midland Credit Mgmt., Inc., 413 F. App’x 925, 926 (8th Cir. 2011) (citing

Westra, 409 F.3d at 827; Anderson, 631 F.3d at 905; Chiang v. Verizon New England, Inc., 595

F.3d 26, 38 (1st Cir. 2010)). Therefore, at this stage of the case, the Court cannot determine

whether it would have been reasonable for Americollect to rely solely on its own files when

performing its investigation after receiving Green’s letter stating that she no longer disputed her

tradeline. Accordingly, the Court denies Americollect’s motion for judgment on the pleadings as

to Green’s FCRA claims.

       Nevertheless, the entity that Green initially disputed the Americollect tradeline with will

undoubtedly be revealed during discovery. In the event Green initially disputed the tradeline




                                                 8
Case: 4:20-cv-01096-SRC Doc. #: 86 Filed: 06/29/21 Page: 9 of 12 PageID #: 625




directly with Americollect, the Court would then need to decide whether the statute creates

conflicting duties and, if so, how they may be harmonized.

       B.      FDCPA claim

       Green also alleges that Americollect violated section 1692e(8) of the FDCPA “by

reporting credit information which is known to be false.” Doc. 46 at ¶ 114; see also Doc. 70 at p.

14 (Green clarifying the specific subsection of the FDCPA Americollect allegedly violated). For

the reasons explained below, the Court finds that Green fails to state a claim, but grants her leave

to amend.

       Under section 1692e(8), a debt collector cannot “communicat[e] . . . to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed.” 15 U.S.C. § 1692e(8). The Eighth Circuit has

held that pursuant to section 1692e(8), if a debt collector knows or should know that a given debt

is disputed, the debt collector must disclose the debt’s disputed status to persons inquiring about

a consumer's credit history. See Wilhelm v. Credico, Inc., 519 F.3d 416, 418 (8th Cir. 2008) (“If

a debt collector elects to communicate ‘credit information’ about a consumer, it must not omit a

piece of information that is always material, namely, that the consumer has disputed a particular

debt.” (emphasis in original)).

       Therefore, under the FDPCA, after Green’s initial dispute of the accuracy of her

Americollect tradeline, Americollect would be liable had it reported the debt to Equifax without

indicating that the tradeline had been disputed. See Wilhelm, 519 F.3d at 418. But here, Green

seeks to hold Americollect liable for reporting that the tradeline remained in dispute even after

receiving notice from Equifax that Green no longer disputed the tradeline. Doc. 70 at pp. 14–15.

Simply put, Green alleges that Americollect’s failure to remove the “account in dispute” notation



                                                 9
Case: 4:20-cv-01096-SRC Doc. #: 86 Filed: 06/29/21 Page: 10 of 12 PageID #: 626




after receiving notice that Green no longer disputed the tradeline violated the FDCPA because

Americollect communicated information that it knew to be false. Americollect argues that Green

fails to state a claim because section 1692e(8) did not require it to update the status of Green’s

Americollect account from disputed to undisputed. Doc. 68 at p. 10 (citing Wilhelm, 519 F.3d at

418; Roth, 2017 WL 2181758, at *2).

       The Court finds that Americollect can be held liable for failing to change the account

status from disputed to undisputed. With the Eighth Circuit having held that whether “the

consumer has disputed a particular debt” is “always material” and thus a debt collector must

disclose that an account is disputed when it “elects to communicate ‘credit information[,]’” the

fact that an account is no longer disputed would also be material. Other courts addressing

Wilhelm have used broader language regarding the disputed status of a debt. For instance, in

Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 349 (7th Cir. 2018), the Seventh Circuit

stated “[w]hether or not a consumer is disputing a debt is no minor matter that could be deemed

an immaterial aspect of the debt.” (quoting Gomez v. Portfolio Recovery Assocs., LLC, No. 15 C

4499, 2016 WL 3387158, at *4 (N.D. Ill. June 20, 2016), aff'd sub nom. Evans v. Portfolio

Recovery Assocs., LLC, 889 F.3d 337 (7th Cir. 2018)). Additionally, while section 1692e(8)

singles out “failure communicate that a disputed debt is disputed” as an example of an improper

communication under the FDCPA, the use of the term “including” indicates that section

1692e(8) bars more than just communications that a debt is disputed.

       Notwithstanding the Court’s conclusions regarding the scope of section 1692e(8), the

Court finds that Green fails to state a claim. As Green recognizes, she does not allege any facts

demonstrating that Americollect continued to report false credit information after it received




                                                 10
Case: 4:20-cv-01096-SRC Doc. #: 86 Filed: 06/29/21 Page: 11 of 12 PageID #: 627




notice from Equifax that she no longer disputed her Americollect tradeline. Doc. 70 at pp. 14-

15. Cognizant of her omission, Green seeks leave to amend. Id. at p. 15.

       Under Federal Rule of Civil Procedure 15(a)(2), the Court may “freely give leave when

justice so requires[]” and a “denial of leave to amend . . . is appropriate only in those limited

circumstances in which . . . futility of the amendment . . . can be demonstrated.” Roberson v.

Hayti Police Dep't, 241 F.3d 992, 995 (8th Cir. 2001) (citations omitted). To support that

amendment would not be futile, Green attached her Equifax credit report to her opposition brief

that illustrates that Americollect reported the tradeline as still in dispute on April 27, 2020—

more than a month after the date of Green’s letter to Equifax stating that she no longer disputes

the tradeline. Doc. 70 at pp. 15, 42. The Court may properly consider the attached credit report

when determining the motion because Green mentioned the May 6, 2020 credit report in her

complaint, see doc. 46 at ¶ 15, meaning that the credit report constitutes a “document[]

necessarily embraced by the pleadings.” See Porous, 186 F.3d at 1079 (citations omitted); see

also Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir. 2012) (“Documents

necessarily embraced by the pleadings include ‘documents whose contents are alleged in a

complaint and whose authenticity no party questions, but which are not physically attached to the

pleading.’” (citations omitted)). Americollect did not respond to Green’s arguments regarding

the FDCPA claim in its reply, and thus does not oppose granting leave to amend or the

authenticity of the Equifax credit report. Because the Court found above that Americollect can

be held liable for failing to change the account status from disputed to undisputed, the Court

concludes Green’s contemplated amendment would adequately state a claim under section

1692e(8). Accordingly, the Court grants leave to amend pursuant to Fed. R. Civ. P 15(a)(2).




                                                 11
Case: 4:20-cv-01096-SRC Doc. #: 86 Filed: 06/29/21 Page: 12 of 12 PageID #: 628




V.     Conclusion

       The Court grants, in part, and denies, in part, [67] Americollect’s motion for judgment on

the pleadings. The Court denies the motion as to Counts I and II, Green’s FCRA claims against

Americollect. The Court grants the motion as to Count XV, Green’s FDCPA claim against

Americollect, but the Court grants Green leave to amend the FDCPA claim. Green must file her

amended complaint and include, as an exhibit, the amended complaint with all changes tracked for

comparison with the original pleading.

       A Rule 16 conference will be set by separate order of the Court. The Court further notes

that Defendant Caine & Weiner Company, Inc. failed to timely file an answer. The parties must

be prepared to discuss the status of Caine at the Rule 16 conference.


       So Ordered this 29th day of June 2021.




                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE




                                                12
